Citation Nr: 0800064	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  03-04 576	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for left tibia 
osteochondroma and left knee chondromalacia with residuals of 
patellectomy, currently rated as 30 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to November 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board notes that a previously appealed issue of a claim 
to reopen entitlement to service connection for PTSD was 
withdrawn by the veteran's representative in written 
communication dated in May 2007.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Board recently received from the veteran 
additional evidence he believed relevant to the issues on 
appeal.  Because the representative has, on behalf of the 
veteran, waived consideration of this evidence by the RO, a 
remand is not necessary.  

This case was remanded by the Board for additional 
development in October 2004.


FINDINGS OF FACT

1.  The veteran's left tibia osteochondroma and left knee 
chondromalacia with residuals of patellectomy is evidenced by 
functional loss tantamount to flexion no worse than 95 
degrees and extension to no worse than 3 degrees; the veteran 
experiences no worse than slight lateral instability, with no 
ankylosis or recurrent subluxations.

2.   The criteria for an award of SMC based on the need for 
regular aid and attendance (A&A) are not met.  38 U.S.C.A. 
§ 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350(b)(3); 
3.351(b); 3.351(c); 3.352(a) (2007).


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
left tibia osteochondroma and left knee chondromalacia with 
residuals of patellectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2007).  

2.  The criteria for an award of SMC based on the need for 
regular A&A are not met.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.350(b)(3); 3.351(b); 3.351(c); 
3.352(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
February, July, and September 2003, November 2004, and March 
2006.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence he had 
pertaining to his claim.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, some Social Security Administration (SSA) records, 
and secured examinations in furtherance of his claims.  The 
Board notes that when this case was remanded in 2004, one of 
the remand orders was for the veteran's SSA records to be 
obtained and associated with the record.  The record 
indicates that a query to SSA was responded to by SSA in 
January 2007, stating that the veteran's SSA records had been 
destroyed in September 1997.  In written statements dated in 
December 2004 and May 2007 the veteran indicated that he had 
no more information or evidence in support of his claims.  VA 
has no duty to inform or assist that was unmet.

II.  Background

The veteran's left knee disability has been rated by the RO 
as being 30 percent disabling.  He was afforded three VA 
examinations in the course of his claims for an increased 
rating for his service-connected left knee disability and for 
award of SMC.  He is service connected for the left knee 
disability and for an appendectomy scar that has been rated 
as noncompensably disabling.  

The report of a February 2003 fee-based examination noted 
that the veteran reported that he had pain in the lateral 
aspect of the left leg and that the leg occasionally goes out 
on him.  He stated that he had fallen a couple of times 
because the leg would not bear weight.  The veteran reported 
swelling, weakness in the leg, and difficult walking.  He 
reported that he had not required any treatment lately for 
his knee disability.  He also reported that his daily routine 
typically consisted of getting up, eating breakfast, checking 
his blood sugar and taking insulin for his nonservice-
connected diabetes, watching television, and soaking his foot 
because of a diabetic foot problem.  He stated that he was 
able to take care of himself, including brushing his teeth, 
cooking, walking, showering, dressing himself, and driving a 
car.  He stated that he does not climb stairs, shop, vacuum, 
garden, or push a lawnmower.  

On examination the veteran presented with a slight antalgic 
gait favoring the left foot.  There was no abnormal weight 
bearing sign noted.  The veteran could flex his left knee to 
115 degrees, and extend completely to zero degrees, with the 
limitation to flexion imposed by pain and weakness.  There 
was no fatigue, lack of endurance, or incoordination, and 
there was no ankylosis present.  There was no evidence of 
recurrent subluxation of effusion noted; there was some 
crepitus.  The examiner noted that the veteran would need 
some type of device to aid in ambulation if the veteran were 
to be traveling far from home or to go shopping.  The 
examiner also indicated that the veteran's left knee would 
impose restrictions on the veteran's mobility.  The examiner 
noted that the veteran was not permanently bedridden, and 
specifically opined that the veteran appeared to be able to 
take care of himself.  

The veteran was afforded another VA examination in November 
2003 for the specific purpose of evaluating the veteran's 
need for aid and attendance (A&A) in the home.  The veteran 
told this examiner that he needed A&A at home because he did 
not know how to cook.  Because his wife had recently passed 
away he needed aid to help in preparation of special meals 
related to his nonservice-connected diabetes.  The veteran 
averred that he was capable of protecting himself from 
hazards of daily living, and was able to leave his home if he 
smelled smoke or if the house was on fire, and was able to 
dial 911 in an emergency.  On examination, the veteran's left 
knee was noted to have flexion to 110 degrees, and extension 
to zero degrees.  

The veteran was afforded another VA joints examination in 
November 2005.  The veteran reported occasional pain in his 
left knee on prolonged standing or walking, which the veteran 
defined as walking more than a mile or standing for a day or 
so.  He reported pain that was not constant, and that he had 
weakness in the knee and swelling after prolonged standing, 
but no stiffness.  He reported no locking, but did report 
fatigability and lack of endurance, especially if on his feet 
for a long time, and reported flare-ups at least four or five 
times per month that lasted until he sat down for one half 
hour to an hour.  The veteran reported that he took no 
medication whatsoever for his left knee disability.  He 
reported that he did not use any crutches, braces, canes, or 
corrective shoes in association with his knee disability.  
The veteran reported that he had been retired since 1988, and 
that he was able to do his own errands and to attend to his 
self care, not needing any help for taking care of his home 
or cooking his food, or in bathing or dressing himself.  He 
reported that he walked from one to three miles every day.  

On examination, the veteran was able to flex his left knee to 
100 degrees, which was the limit based on onset of pain.  
Extension was nearly normal, to three degrees, also limited 
by pain.  There was crepitation in the left knee.  The knee 
was not swollen, nor was there any evidence of redness, heat, 
abnormal movement, instability, guarding of movement, 
weakness, or tenderness.  There was mild laxity of the knee, 
but only mild, the examiner was careful to emphasize.  
Repetitive motion exercises caused an increase in pain, which 
further limited flexion another five degrees to 95 degrees, 
but did not additionally limit extension.  The examiner found 
no evidence of ankylosis.  The examiner further stated that 
the veteran's service-connected left knee disability has not 
rendered the veteran unable to perform self-care on a regular 
basis.  The veteran, in fact, stated to the examiner that his 
knee really does not bother him too much, but that his 
diabetes that bothers him more than his knee.  The examiner 
concluded that there was evidence of slight lateral 
instability, but no subluxation.  It was noted that, upon 
examination, there was no evidence of pain to start with, but 
repetitive use did cause a mild increase in pain.  The left 
knee exhibited mild weakened movement due to pain.

The veteran submitted a written statement in May 2007 stating 
that he was living with a woman who does his cooking, 
laundry, and housekeeping, drives him everywhere he goes, and 
does the things he needs done for him because he cannot be on 
his feet any length of time because of phlebitis and varicose 
veins in his left leg, and an inability to bend the left knee 
without painful consequences.

III.  Analysis

A.  Knee

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also found, however, that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Here, the Board has found no medical evidence of 
record that would warrant a staged rating for this increased 
rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing background discussion, these 
regulatory provisions were taken into account in assessing 
the range of motion of the veteran's knee disability.  

The veteran's left knee disability has been evaluated 
utilizing the criteria found at Diagnostic Code 5257, other 
impairment of the knee.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5257, a 30 percent rating is for application when there 
is severe recurrent subluxation or lateral instability.  The 
veteran's left knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5257, and there is no 
higher rating available under that diagnostic code.  Indeed, 
the examiners have found either no instability or only slight 
instability.  There has been no evidence of subluxation.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating or a rating separate 
from the one assigned under Diagnostic Code 5257, but finds 
that none does.  The veteran has limitation of flexion and 
extension, but even when considering the functional losses 
due to pain and weakness, his disability is not tantamount to 
impairment that would warrant a compensable rating.  
Diagnostic Code 5260 requires that limitation of flexion be 
to 45 degrees in order for a compensable rating to be 
assigned.  Additionally, Diagnostic Code 5261 requires that 
limitation of extension be to 10 degrees in order for a 
compensable rating to be assigned.  As noted on examination, 
the veteran's knee disability, even when tested with 
repetitive use or when taking into account the mild pain and 
weakened movement due to pain, his limitation of flexion is 
95 degrees and his limitation of extension is 3 degrees.  
These reflect disability levels that equate to noncompensable 
ratings.  Diagnostic Codes 5260, 5261.  

The Board has considered the provisions of VAOPGCPREC 9-2004, 
which allows for separate evaluations for limitation of 
flexion, under Diagnostic Code 5260, and for limitation of 
extension, under Diagnostic Code 5261.  Here, however, as 
already noted, the veteran's demonstrated limits in flexion 
and extension do not warrant even compensable ratings under 
either.  For this reason, a rating separate from the 
Diagnostic Code 5257 rating is not warranted.  (The Board is 
also cognizant that a compensable rating may be assigned for 
arthritis manifested by limitation of motion even when the 
limitation is to a noncompensable level.  Diagnostic Code 
5003.  However, service connection is not in effect for 
arthritis of this joint.)

Thus, the veteran is already in receipt of the highest 
schedular rating available for this disability under the 
diagnostic code for instability, and a higher or separate 
rating is not available under any other diagnostic code for 
the reasons discussed above.  The increased schedular rating 
claim must therefore be denied.

B.  SMC

The veteran seeks SMC based on the need for regular aid and 
attendance of another person.  Increased compensation is 
payable to a veteran by virtue of the need for such 
assistance.  38 U.S.C.A. § 1114(l).  The need for aid and 
attendance means being helpless or nearly so helpless as to 
require the aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The veteran will be considered to be in such 
need if he:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
inability of the claimant to dress or undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers inherent in his daily 
environment.  38 C.F.R. § 3.352(a).  

The veteran being "bedridden" will be a proper basis for the 
determination. "Bedridden" is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id. 

Here, the pertinent evidence of record shows that the veteran 
does not meet the requirements for award of SMC based on a 
need for aid and attendance because it has not been shown 
that the veteran is helpless or nearly so helpless as to 
require the aid and attendance of another person due to 
service-connected disability.  As noted above, he is service 
connected for the left knee disability and an appendectomy 
scar.  These disabilities have not caused him to be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; he is not a patient in a 
nursing home because of mental or physical incapacity due to 
these 2 disabilities; and he has not established a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  

In this regard, there is no showing that the veteran is 
unable to dress or undress himself or to keep himself 
ordinarily clean and presentable.  There is no frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid, and there is no showing of an 
inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness, or an inability to attend to the wants of nature.  
Moreover, there is no evidence of incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers inherent 
in his daily environment.  38 C.F.R. § 3.352(a).  The veteran 
is also not bedridden.  

The Board notes that the only evidence in the record of a 
need for assistance was related to his non-service-connected 
diabetes, and he has already been awarded special monthly 
pension (SMP).  There has been no suggestion that the 
veteran's sole service-connected disabilities, the left knee 
disability and the appendectomy scar, have affected him such 
that he requires any kind of aid and attendance from another 
person for those disabilities.  

In sum, the competent evidence of record does not show 
impairment from the veteran's left knee disability and 
appendectomy scar that would require another person to assist 
him in daily self-care tasks.  He even gets out and walks on 
a regular basis.  Therefore, notwithstanding the veteran's 
contentions, under these circumstances, the Board finds that 
criteria for SMC based on the need for regular A&A of another 
person have not been met, and the claim must therefore be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for left tibia 
osteochondroma and left knee chondromalacia with residuals of 
patellectomy, currently rated as 30 percent disabling, is 
denied.  

Entitlement to special monthly compensation based on the need 
for regular and attendance of another person or on account of 
being housebound is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


